This is an attempted appeal from a judgment of conviction rendered against plaintiff in error, *Page 225 
Simeon Jackson, in the county court of McCurtain county on the 5th day of January, 1922, in accordance with a verdict of a jury finding the said Jackson guilty of the offense of transporting intoxicating liquors, and assessing his punishment at a fine of $50 and imprisonment in the county jail for 30 days.
The Attorney General has filed a motion to dismiss the appeal on the ground that no notices of appeal were served on the court clerk and county attorney, as required by section 2809, Comp. Stats. 1921 (section 5992, Rev. Laws 1910), nor summons in error issued and served on the Attorney General, or its issuance and service waived by that officer, as provided in section 2814, Comp. Stats. 1921 (section 5997, Rev. Laws 1910), and no general appearance entered by the Attorney General within the statutory period for taking this appeal. The record and files in the office of the clerk of this court in this case support the motion. The appeal is therefore dismissed, in accordance with the opinions of this court in the following and other cases: Kirk v. State,21 Okla. Cr. 34, 204 P. 465; State v. Hudson, 21 Okla. Cr. 475,204 P. 133.
Cause remanded, with directions to the trial court to carry into effect the judgment and sentence.